Title: To James Madison from Stephen Sayre, 21 October 1801
From: Sayre, Stephen
To: Madison, James


SirPhilaa. 21 octor 1801.
The French have an adage—that the absent are always in the wrong. My friends—all the friends of our country with whom I converse, say—you ought to be at the seat of government—I do not deny the fact; but prudence forbids my declaring the positive cause of absence.
I have already spent much time & money, in pursuit of my just demands—I have none left to sport in attendance, on the administration—this you know already—for I thought it my duty to inform you in due time—otherwise you might have reproach’d me for concealing my real situation—for when disgrace, falls on me, it will reach the government, & the nation.
The letter you did me the honor to write, more than admits, that fitness for office shall be the leading principle in appointments.
I admit the principle—in Gods name adhere to it—deny all my services—forget my sufferings—mock my illplaced confidence—laugh at my late efforts, & success, in raising the spirit of republicanism in the state of new Jersey—now triumphant—and suppose me like most other men who seek employment—compare my talents, & character with those already appointed & such as you may hereafter recommend—if I am found wanting you shall never hear me complain.
But give me leave to ask, if this principle has been strictly observed? Have no other motives prevail’d?
Is this the governing principle in the other departments? Was there no other man so capable of filling the office of naval agent in New York as Daniel Ludlow? Is the best office in the state of Jersey fill’d with superior talents? Does the practice of selling Rum, sugar, & Figs and holding principles inimical to liberty—intitle a man to the office of purveyor in this city? Don’t be offended—I but record questions, which your best friends ask one another.
I cannot conclude this short note without reminding you that I expect very soon to be compel’d, either to give bail or submit to confinement, for a debt, contracted, for my support while actually employ’d at Berlin. Also to request you will not let the world know it, if you resolve to employ me, till I can make my arrangements—I dont mean to avoid, but to pay all my just debts. I am respectfully, yours &c.
Stephen Sayre
 

   RC (ViU).


   Sayre may have been referring to JM’s letter to him of 23 May 1801 (not found, but calendared in PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:226).


   Sayre referred to Israel Whelen.


   See Sayre to JM, 16 May and 9 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:186–87, 284–87).

